FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April, 2014 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS ITEM 1 Translation of letter to the Buenos Aires Stock Exchange dated April 30, 2014 TRANSLATION Autonomous City of Buenos Aires, April 30, 2014 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref: General Ordinary and Extraordinary Shareholders’ Meeting of YPF S.A. – 30/04/2014 Dear Sirs: The purpose of this letter is to comply with the requirements of Article 76 of Chapter V of the Buenos Aires Stock Exchange rules. In that connection, please be advised that the General Ordinary and Extraordinary Shareholders’ Meeting held today resolved to postpone its consideration of items 2, 7 and 18 of the agenda for such Meeting at a later date, and resolved to hold such subsequent meeting on May 21, 2014, at 11:00 AM at YPF’s corporate offices at Macacha Güemes 515 in Buenos Aires. Yours faithfully, Alejandro Cherñacov Market Relations Officer YPF S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date: April 30, 2014 By: /s/ Alejandro Cherñacov Name: Title: Alejandro Cherñacov Market Relations Officer
